We do not think that the publication complained of was libellous per se. It is to the effect simply that the plaintiff had charge of the printing for an entertainment given by an organization with which he was connected; that though he had received the money from the organization to pay for the printing, he put off payment of the bill, when called on, by various excuses; that being sued he was compelled to pay the bill and the costs of suit. The article does not even state that the reasons urged by the plaintiff for postponing payment were frivolous; for aught that appears they may have been such as were valid and to justify the plaintiff in the delay.
The plaintiff, by the innuendoes in the declaration, avers that the defendant intended to charge in the article that a sum of money had been entrusted to the plaintiff by the society for which he acted, for a specific purpose, to wit, the payment of a certain bill for printing due and payable from the society to the printer, and that the plaintiff had neglected and refused to so apply it because he had converted it to his own use; and so was guilty of the crime of larceny. We do not think that the article will warrant the construction that the plaintiff was guilty of embezzlement, which under Pub. Stat. R.I. cap. 242, § 16, is deemed to be larceny. The office of an innuendo is to define the defamatory meaning which the plaintiff attaches to the words, if they are equivocal; *Page 590 
but it cannot be used to introduce new matter, or to enlarge the natural meaning of the words and thereby to give to the language a construction which it will not bear. Odger on Libel and Slander, * 100. Hunt v. Goodlake, 43 L.J. (C.P.) 54; 29 L.T.N.S. 472; Broome v. Gosden, 1 C.B. 728; Sheeley v.Biggs, 2 Har.  J. 363; 3 Am. Dec. 552; Bundy v. Hart, 46 Mo. 460; Van Vechten v. Hopkins, 5 Johns. 211, 220.
Demurrer sustained and case remitted to the Common Pleas Division.